NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                           APR 10 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10322

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00085-JAD

  v.
                                                 MEMORANDUM*
CRUZ ALBERT LAFARGA, AKA Albert
Lafarga-Cruz,

              Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                             Submitted April 7, 2015 **

Before:       FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Cruz Albert Lafarga appeals from the district court’s judgment and

challenges the 126-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute methamphetamine, possession with intent to distribute

methamphetamine, and distribution of methamphetamine in violation of 21 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
§§ 841(a)(1), 841(b)(1)(A), and 846; and being an illegal alien in possession of a

firearm in violation of 18 U.S.C. §§ 922(g)(5)(A) and 924(a)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lafarga asserts that the district court’s sentence of 126 months is

substantively unreasonable in light of his strong family support and lack of

criminal history. To determine whether a sentence is substantively unreasonable,

we consider the 18 U.S.C. § 3553(a) factors and the totality of the circumstances.

See Gall v. United States, 552 U.S. 38, 51 (2007). We review for abuse of

discretion and “will provide relief only in rare cases.” United States v. Ressam,

679 F.3d 1069, 1086, 1088 (9th Cir. 2012) (en banc).

      This is not the rare case where relief is appropriate. The district court fully

considered the mitigating factors urged by Lafarga in determining the appropriate

sentence. Indeed, the district court granted Lafarga a 25-month downward

variance based on those circumstances. The below-Guidelines sentence is

substantively reasonable in light of the section 3553(a) sentencing factors and the

totality of the circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                     14-10322